Case 1:19-cv-25174-JEM Document 82 Entered on FLSD Docket 07/28/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                      Case Number: 19-25174-CIV-MARTINEZ-OTAZO-REYES

  GIANNI ARRIAGA and NATALIA RABKO,
  individually and on behalf of all others similarly situated,
          Plaintiffs,

  vs.

  450 NORTH RIVER DRIVE LLC, et al.,
        Defendants.
  ______________________________________________/

                  ORDER APPROVING SETTLEMENT AGREEMENT AND
                        DISMISSING CASE WITH PREJUDICE
         THIS CAUSE came before the Court upon the parties’ Renewed Joint Motion to Approve
  Settlement Agreement and for Entry of Final Order of Dismissal of Action with Prejudice
  (“Renewed Motion”), [ECF No. 81]. The parties filed a copy of the Settlement Agreement for
  the Court to review, [ECF No. 81-1]. After careful consideration of the Settlement Agreement, as
  required by Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982), the
  Court finds that the agreement represents a fair and reasonable resolution of a bona fide FLSA
  dispute. Accordingly, it is hereby ORDERED and ADJUDGED that
         1.      The parties’ Renewed Motion, [ECF No. 81], is GRANTED.
         2.      The parties’ Settlement Agreement, including those portions for attorneys’ fees
                 and costs, is hereby APPROVED.
         3.      This action is DISMISSED with prejudice .
         4.      This case is CLOSED, and all pending motions are DENIED AS MOOT. The
  Court retains jurisdiction to enforce the parties’ Settlement Agreement.
         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of July, 2020.

                                                         __________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
